Citation Nr: 1817902	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-13 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983, and from March 1985 to October 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In November 2014, the Veteran testified at a videoconference hearing. In November 2015, the Veteran was informed that a written transcript of the hearing could not be produced. He was provided an opportunity to testify at another hearing but declined. In February 2016, the Board in pertinent part remanded the listed issues. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The February 2016 remand directed that the Veteran be scheduled for a VA psychiatric examination. The examiner was requested to identify all current psychiatric disorders pursuant to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

The Veteran underwent a VA examination in July 2016. The examiner stated that the Veteran did not meet the diagnostic criteria for posttraumatic stress disorder under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). The diagnosis pursuant to DSM-5 was listed as an unspecified depressive disorder. The examiner stated that reasonable minds could differ as to whether the disorder pre-existed service and thus there was no psychiatric condition to be aggravated. She further stated that the unspecified depressive disorder was less likely than not related to service. 

The examiner acknowledged the request that the examination be conducted pursuant to DSM-IV but stated that DSM-5 was the currently utilized diagnostic tool and the use of an outdated instrument was a violation of both the 2002 ethics code of the American Psychiatric Association and her state's licensing board. 

Effective March 19, 2015, VA adopted as final an interim rule adopting DSM-5. The provisions of the final rule apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014. The Secretary did not, however, intend for the provisions of this final rule to apply to claims that had been certified for appeal to the Board or were pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit even if such claims were subsequently remanded to the AOJ. See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014). 

The Board acknowledges the examiner's statement, but the regulation is binding.  This appeal was initially certified in May 2014, and under the regulation the provisions of DSM-IV remain for application for this claim. It is well to further note that under Article VI, Clause 2 of the United States Constitution Federal laws made pursuant to the Constitution constitute the supreme law of the land.  As such, notwithstanding the American Psychiatric Association's ethics code and any state licensing board, the provisions of this Federal regulation, which flow from the provisions of 38 U.S.C. § 501 (2012), are binding.  Hence, an addendum opinion is required. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

The claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is deferred pending the development requested herein. 

Accordingly, the case is REMANDED for the following action:

1. Return the July 2016 VA examination for an addendum. If the July 2016 examiner is unavailable or remains unwilling to provide the requested opinion, an addendum must be obtained from a similarly qualified psychologist. Additional examination is not required unless requested by the examiner. The Virtual VA and VBMS folders must be available for review. 

(a) The examiner is requested to state whether the Veteran meets the criteria for posttraumatic stress disorder, an unspecified depressive disorder, or any other disorder pursuant to DSM-IV. 

(b) For each disorder diagnosed pursuant to DSM-IV, the examiner must indicate whether the disorder clearly and unmistakably existed prior to service.  If so, the examiner must address whether the disorder was clearly and unmistakably not aggravated during service. If any disorder did not clearly and unmistakably exist prior to service, the examiner must address whether the disorder was it at least as likely as not related to service. 

A complete, well-reasoned rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2. Thereafter the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, implement corrective procedures at once.

3. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder; and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If any benefit sought on appeal remains denied the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2017).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

